Citation Nr: 0320323	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active service from May 1956 to 
May 1959 and a period of service in the Army National Guard 
from July 1973 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina (NC), that denied the 
veteran's claim of entitlement to service connection for a 
heart condition.  The veteran has perfected a timely appeal.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

With respect to the veteran's currently appealed claim, it is 
noted that the Board undertook additional development 
pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  First, the veteran was notified by 
letter from the Board dated in January 2003 that service 
medical records relating to his Army National Guard service 
had been requested from the National Personnel Records Center 
(NPRC).  Second, in an attempt to cure VCAA deficiencies 
regarding the notice requirements outlined above, in the same 
January 2003 letter, the Board notified the veteran of the 
evidence that VA would obtain and what evidence the veteran 
was expected to provide in support of his claim of 
entitlement to service connection for a heart condition, in 
an effort to comply with the dictates of the VCAA.  The 
veteran responded that same month and stated that all 
information in support of his appeal had been obtained by VA.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  As such, although the Board has 
obtained the veteran's service medical records for his period 
of service in the Army National Guard and also has provided 
the veteran with the notice required by 38 C.F.R. §§ 3.159 
and 19.9(a)(2)(ii), in light of the Federal Circuit's 
decision, this case must be remanded.

In December 1999, the veteran submitted a letter dated in 
November 1999 from C.L.H., M.D., Smokey Mountain Healthcare 
Associates, Franklin, NC (hereinafter, "Dr. C.L.H."), in 
support of his claim.  In this letter, Dr. C.L.H. stated that 
the veteran had experienced two myocardial infarctions in 
December 1979 and October 1987 during his period of service 
in the Army National Guard.  However, it is unclear from a 
review of the veteran's service personnel records what his 
duty status was at the time of his two myocardial 
infarctions.  As such, on remand, the RO should contact NPRC 
and obtain clarification regarding the veteran's status 
(i.e., whether he was on active duty, active duty for 
training, inactive duty for training, etc.) at the time of 
his two myocardial infarctions.

Finally, the Board notes that, in a letter received at the RO 
in November 2000, the veteran stated that he had been treated 
for "chest discomfort" during the period from July 1956 to 
August 1957 at Portsmouth Naval Hospital, Portsmouth, 
Virginia.  To date, these records have not been obtained.  
Therefore, on remand, the RO should attempt to obtain these 
records.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his service 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim of entitlement to 
service connection for a heart condition.  
The letter also should specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran, to specifically 
include the veteran's treatment records 
for the period of July 1956 to August 
1957 from Portsmouth Naval Hospital, 
Portsmouth, Virginia.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Contact NPRC and request 
clarification of the veteran's duty 
status at the time of his two myocardial 
infarctions in December 1979 and October 
1987.  Specifically, NPRC should be asked 
whether the veteran was on active duty, 
active duty for training, inactive duty 
for training, or was not on active 
service, in both December 1979 and 
October 1987.  If no such information can 
be provided by NPRC, please obtain 
specific confirmation of this fact.  
Associate all information and/or records 
provided in response to this request with 
the veteran's claims folder.

3.  After obtaining the necessary 
authorization from the veteran, please 
contact the Portsmouth Naval Hospital, 
Portsmouth, Virginia, and request that a 
search be conducted for all records 
pertaining to the veteran's reported 
treatment for "chest discomfort" 
between July 1956 and August 1957 at this 
facility.  If no records can be located, 
please obtain specific confirmation of 
this fact.  Associate all records 
provided in response to this request with 
the veteran's claims folder.

4.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing, 
and after undertaking any additional 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claim of entitlement to service 
connection for a heart condition.  This 
claim must be evaluated in light of all 
of the evidence of record, including the 
evidence received since the April 2002 
supplemental statement of the case and 
any evidence received in response to this 
REMAND.  If any determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


